Citation Nr: 1235488	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for an increased rating for PTSD and for TDIU. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for PTSD.  During the hearing before the undersigned in August 2012, the Veteran testified his PTSD symptoms increased in severity since the February 2012 VA psychiatric examination.  He reports his symptoms include panic attacks, recurring dreams and problems with concentration.  Finally, the Veteran asserted he was being treated for PTSD at the VA Medical Center (VAMC).  The VA treatment records have not been associated with the claims folder.  

With respect to the claim for TDIU, the Board notes that in November 2009, a VA social worker indicated the Veteran was fired from his last full-time job because of interpersonal issues and that he was unable to work a full-time job. She considered the Veteran to be totally disabled from competitive employment, unless he was in a very supportive, emotionally nurturing and understanding environment.  

Following the February 2012 VA psychiatric examination, the examiner concluded the Veteran might be able to work, but only in a setting in which he had minimal contact with others.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VAMC treatment records since 2012.

2.  Thereafter, schedule a VA psychiatric examination to determine the nature and severity of the Veteran's PTSD.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, to include whether it is as likely as not that the PTSD precludes substantially gainful employment (without consideration of the appellant's age).  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


